PER CURIAM.
Epitomized Opinion
Action to enforce forfeiture provision of a lease. Whistle Co. expended money in making alterations on the property to the knowledge of Schueler, the owner, who did not object, and received rent after the material for alterations was brought on premises, and also after alterations were fully made. Court of Appeals held:
1.Schueler is estopped from enforcing the forfeiture provisions of the lease because he knowingly allowed alterations to be made without objecting thereto and accepted rent during the alterations.